Title: From Thomas Jefferson to Richard Richardson, 8 January 1801
From: Jefferson, Thomas
To: Richardson, Richard



Sir
Washington Jan. 8. 1801.

I recieved a few days ago your letter of Dec. 22. and on the 5th. inst. I wrote to mr Jefferson, and now inclose you an order on him for 550.16 D say £165–1. to be applied as follows.


for Henry Duke for
{
Simon
£21–10



Stepney
 20–10


  Edmd. Goodwin admr.    of Dickeson’s estate
{
John
 16–16


Isaac
 16– 1



  the widow Duke for

Mat
 20– 0


  Hendrick’s estate for

Moses
 20– 0


  yourself for

Joe
 19– 0


  do. on account


 31– 4





165– 1 = 550.16 D

 the last sum was intended to have been £30. exact as you desired: but a mistake in addition made me state £165–1 to mr Jefferson so that your part became £31–4 to be credited in our account. I do not recollect whether I was to pay you or not for mr Duke. so you can either recieve & pay him the £42. or give him an order for it on mr Jefferson. as it is hasardous to send money by the post, I procured an exchange of money here with a person who was to recieve money there. tho I believe there is no doubt of it’s being paid on demand, yet I have desired mr Jefferson if there is any delay to let me know by return of post, and I will instantly send [on] bank bills to him. this would occasion a delay of 10. days, which however I am confident will not be necessary. I am very sorry indeed to hear of so poor a chance for hiring laborers. it will be a serious embarrasment to me. I am in hopes you will have been able to procure me some. I have not yet heard of Powell’s going up to stay: but have written to mr Eppes to press him off. I am not yet able to give you information as to Journey work here. I am Sir
Your humble servt

Th: Jefferson

